Exhibit 99.1 TUMBLEWEED REPORTS RESULTS FOR FOURTH QUARTER AND FULL YEAR 2007 Redwood City, Calif., February 5, 2008 – Tumbleweed® Communications Corp. (NASDAQ: TMWD), an industry leader in managed file transfer andemail security, today reported financial results for its fourth quarter and full year ended December 31, 2007. Revenue was $14.3 million for the quarter ended December 31, 2007, compared to $16.7 million for the same period last year. Product revenue for the fourth quarter of 2007 was $6.0 million, compared to $8.7 million in the fourth quarter of 2006.
